DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Assigned Examiner
2.      	The instant application (16/617,691) has been assigned to Examiner Khatol Shahnan-Shah, Art Unit 1645 at the United States Patent and Trademark Office (i.e., USPTO). To aid in correlating any papers for the instant application, all further correspondence regarding the instant application (16/468,982) should be directed to Examiner Khatol Shahnan-Shah, Art Unit 1645.
3.     Applicant's Amendment and response,  received 9/01/2021, are acknowledged.  Claims 1, 2. 4, 9 10, 11, 13, 15 and 16 have been amended. Claims 5-8 and 14 have canceled. New claims 17-23 have been added. A clean substitute specification has been submitted.
Status of Claims
4.	Claims 1-4, 9-13, 15-23 are pending. Claims 1, 2, 4, 9 10, 11, 13, 15   and 16 have been amended. Claims 5 -8 have been canceled.  New claims 17-23 have been added.  
Objections Withdrawn
Specification
5.       Objection to the specification made in paragraph 4, mailed 6/02/2021 is withdrawn in view of submission of a clean substitute specification on 9/01/2021.
Claim Objections Withdrawn
6.       Objection to claim   9 made in paragraph 14, of office action mailed 6/02/2021 is withdrawn in view of   claim amendment of 9/01/2021.
Claim Objections Moot
7.       Objection to claims  5-8 and 14 made in paragraphs 15-19 of office action , mailed 6/02/2021 is moot in view of   cancelation of said claims.
Claim Rejections Moot
Claim Rejections - 35 USC § 112 (b)


8.       Rejection of claims  5-8 and 14 made in paragraph 6 of office action , mailed 6/02/2021 is moot in view of   cancelation of said claims.
Claim Rejections Withdrawn
Claim Rejections - 35 USC § 112 (b)
9.       Rejections of claims 1-4,  9-13 and 15-16  made in paragraphs 6-13  of office action , mailed 6/02/2021 are withdrawn in view of   claim amendment of 9/01/2021..
Claim Rejections Moot
Claim Rejections - 35 USC § 102
10.       Rejection of claims  5-8 and 14 made in paragraph 21 of office action , mailed 6/02/2021 is moot in view of   cancelation of said claims.
Claim Rejections Withdrawn
Claim Rejections - 35 USC § 102
11.       Applicant’s arguments,  filed 9/01/2021, with respect to the rejection(s) of claim(s) 1-4, 9,12-13 and 15-16 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  .

Rejections of Record
Double Patenting
12.       The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.       Claims 1-4, 9-13 and 15-23 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of co-pending Application No. 17/614,648 filed 11/29/2021. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to a composition or an assisting agent  for introduction into a living body and method of manufacturing said agents or composition and a method of treating or administration.
This is a provisional non-statutory double patenting rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	 35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 19. Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1 and 13 are determined to be directed to natural products. The rationale for this determination is explained below. Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1 and 13 are determined to be directed to a natural product and do not recite something “significantly different” than the natural product. Natural products are “judicial exemptions”. The rationale for this determination is explained below: Claims 1 ad 13 are drawn to: Claims 1. A composition containing microorganisms derived from a living body, comprising (I) to (III) below: (I) at least one or more kinds of isolated microorganisms from the living body, microorganisms obtained by artificially proliferating those microorganisms, mutants of those microorganisms, or artificially modified microorganisms; (II) a solvent; and (III) nano-sized or smaller gas bubbles. Claims 13. An assistant solvent for introduction into a living body, comprising (II) and (III) below: (II) a solvent; and (III) nano-sized or smaller gas bubbles, an average diameter of the whole of any sized gas bubbles in the assistant solvent being smaller than 1,000 nm. These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the natural strains or the claimed invention strain. The characteristics of each component are not markedly different from their naturally occurring counterparts since they have the same structure and function as they do when found in nature. Step 1: Yes, the claim is drawn to natural product, which is one of the four statutory categories. Step 2A: yes, the claim is drawn 



Claim Rejections - 35 USC § 112
14.       The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.     Claim 23 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
        New claim 23 is drawn to an assistant kit. The specification and the original claims do not have any clear support for a kit. This issue is the best resolved by applicant pointing to the specification by page and line number where specific written description support for conception of the new claimed invention can be found.

Claim Rejections - 35 USC § 112

16.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

17.        Claims 10-11 and 15-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claim 10 recites a step of determining the kinds and the ratios between microorganisms  from a living body, it is not clear how this step accomplished . 
       Claim 11 recites a method  for  determining a constitution  of the composition according to claim 1comprising the steps estimating the kind and selecting  from a living body  , it is not clear how these  steps are accomplished . The specification does define the steps and one of ordinary skill in the art  would not know how to perform or accomplish said  method steps .
        Claim 15 recites the limitation “ to a subject who needs a treatment” in line 3.  It is not clear who is the subject who needs treatment ? The specification does define the metes and bounds of said recitation.
     Claim 16 recites the limitation “ an objective substance into a living body ” in line 1. The specification does define the metes and bounds of said recitation. .  It is unclear what may be included in or excluded from the scope of “ an objective substance”.

Claim Rejections - 35 USC § 103
18.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.        Claims 1-4 and 9-12 and is/are rejected under 35 U.S.C. 103 as being un-patentable over Kadokami Yoichi et al. (JP2013119548 (A) June 17, 2013), Art of record in view of  YAMAZAKI  et al. US 20200061220 priority to 9/24/2010.
      The  claims are drawn to:  
       Claim 1. A composition containing microorganisms derived from a living body, comprising (I) to (III) below:
(I) at least one or more kinds of isolated microorganisms from the living body, microorganisms obtained by artificially proliferating those microorganisms, mutants of those microorganisms, or artificially modified microorganisms;

(III) nano-sized or smaller gas bubbles.
      Claim 2. The composition according to claim 1, wherein a gas component in the gas bubbles is constituted by comprises one or more kinds of gasses listed below:
(i) air; (ii) hydrogen; (iii) nitrogen; (iv) ozone; (v) oxygen; (vi) carbon dioxide; and 
(vil) argon.
      Claim 3.    The composition according to claim 1, wherein intestinal bacteria are used as (I).
      Claim 4.    The composition according to claim 1, which comprises the microorganisms from one or more individuals which are the living body.
      Claim 9.     A method for manufacturing the composition according to claim 1, comprising at least steps of (1) and (2) below:
(1) a step of generating gas bubbles of (IID) in a solvent (I); and
(2) a step of dispersing  and/or dissolving (I) in (1I), where (I) to (III) are as follows: (I) at least one or more kinds of microorganisms from a living body; (II) a solvent; and (III) nano-sized or smaller gas bubbles.
     Claim 10. The manufacturing method according to claim 9, further comprising a step of (3) below: (3) a step of determining the kinds of and the ratio between the kinds of microorganisms from a living body in (I), and/or one or more individuals from which (I) is collected, depending on an attribute and/or environment of an administration target. 
      Claim 11. A method for determining a constitution of the composition according to claim 1, comprising steps below:
(A) a step of estimating the kind of “balance of microorganisms derived from a living body” to be administered; and 
(B) a step of selecting “microorganisms from a living body” collected from one or more individuals that may or may not include an administration target, such that the “kind of the balance of microorganisms from a living body” estimated in (A) can be achieved by them.
      Kadokami Yoichi et al. teach the claimed composition comprising intestinal bacteria from a living human donor, water as solvent, and nanosized or smaller (i.e., micro-nanobubbles) bubbles of air or oxygen, as well as a method of making said Nitrosomonas, Ppsuedomonas, Micrococcus ( see para 0006-0009).
 	Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). Kadokami Yoichi et al.do not  teach stabilized nanobubbles for diagnostic and hydrogen. 
        YAMAZAKI et al. teach stabilized nanobubbles for diagnostic and therapeutic application ( see title).   YAMAZAKI et al. teach  oxygen (0144) nitrogen (0044) bacteria (0047, 0049), hydrogen (0067). and instrument ( 0151-0153). YAMAZAKI et al. teach carbon dioxide, and air (para 0007).
        In this case, it would be prima facie obvious at the time the invention was made to combine the teaching of  the references to obtain the instant invention. Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). YAMAZAKI r et al. teach stabilized nanobubbles for diagnostic and therapeutic application ( see title).  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
18.        Claims 1, 12-13 and 15-23  is/are rejected under 35 U.S.C. 103 as being un-patentable over Kadokami Yoichi et al. (JP2013119548 (A) June 17, 2013), Art of record in view of  YAMAZAKI et al. US 20200061220 priority to 9/24/2010 and Iwata et al. JP2008-296095 A ( art of record search report).
      The  claims are drawn to:  
Claim  12.     An instrument for administering the composition according to claim 1, comprising a tubular portion, the instrument being an instrument for administration via an anus.
Claim  13.       An assistant solvent for introduction into a living body, comprising (II) and (III) below:
(II) a solvent; and
(III) nano-sized or smaller gas bubbles, an average diameter of the whole of any sized gas bubbles in the assistant solvent being smaller than 1,000 nm.
Claim 15. A method for preventing and/or treating a disease, or improving a physical constitution and/or physical condition, wherein comprising a step of administrating the composition according to claim 1 to a subject who needs a treatment with the compositions introduced into a living body.
Claim 16.  A method for introducing an objective substance into a living body, comprising a step of mixing the objective substance and by using the assistant solvent fer introduction into a living body according to claim 13 for introduction into the living body.
Claim17. (New) The method according to claim 15, wherein the composition is administered to the subject who needs to adjust a balance of resident microorganisms.

Claim19. (New) The method according to claim 15, wherein the composition is administered via an oral cavity, eyes, ears, a nose, a vagina, a urethra, a skin, or an anus of the subject.
Claim 20. (New) The method according to claim 15, wherein the administration is to promote engraftment of the microorganisms via a mucous membrane inside a body of the subject.
Claim 21. (New) The method according to claim 15, wherein the administration is to improve a physical constitution and/or physical condition of the subject.
Claim22. (New) The method according to claim 15, wherein the composition comprises the microorganisms from the subject who is an administration target and/or the microorganisms from one or more individuals who are not the administration target.
Claim  23. (New) An assistant kit for introduction into a living body, comprising (P) and (Q) below::
(P) an assistant solvent for introduction into a living body, comprising (II) and (I) below:
(II) a solvent; and (III) nano-sized or smaller gas bubbles; and (Q) a substance targeted for introduction into a living body. 
        Kadokami Yoichi et al. teach the claimed composition comprising intestinal bacteria from a living human donor, water as solvent, and nanosized or smaller (i.e., micro-nanobubbles) bubbles of air or oxygen, as well as a method of making said composition. (PROBLEM TO BE SOLVED; paragraphs 0010, 0020, 0021). Kadokami Yoichi et al. teach that an aspect (Claims , example 1 and 2)  in which, when nitrifying bacteria are not included in feces of a human being, ammonia oxidizing bacteria or nitrite bacteria that are enterobacteria , are injected together with micronanobubbles that are generated using oxygen using water as solvent ,  and it  is understood that bacteria are derived from a source deferent from the subject to be administered ( paragraphs 0010, 0020, 0021). Kadokami Yoichi et al. teach  oxygen, carbon dioxide and nitrogen Kadokami Yoichi et al. teach variety of isolated bacteria and artificially cultured bacteria such as Nitrosomonas, Ppsuedomonas, Micrococcus ( see para 0006-0009).

 Kadokami Yoichi et al.do not  teach  hydrogen. 
        YAMAZAKI et al. teach stabilized nanobubbles for diagnostic and therapeutic application ( see title).  YAMAZAKI et al. teach  oxygen (0144) nitrogen (0044) bacteria (0047, 0049), hydrogen (0067). and instrument ( 0151-0153). YAMAZAKI et al. teach administration via oral and eye( see para 0142, 0144). YAMAZAKI et al.  para 0011 teach ”Another aspect of the application relates to a method for forming a composition comprising at least one stabilized nanobubble. The method can include the steps of: (a) dissolving at least one lipid in a solvent; (b) evaporating the solvent to produce a film; (c) hydrating the film; and (d) removing air, injecting gas and shaking a solution of the hydrated film to form the at least one nanobubble.”
      As  to claims 12, 13 and 16, Iwata et al. teach  that “ The nano bubble generator (1) has a supply unit (31) to supply gas-liquid mixture of mixed solution and gas to bubble generation unit (24). The bubble generation unit generates a nano bubble containing a useful substance, using the gas-liquid mixture. A gas-liquid mixing circulation pump (11) generates gas-liquid two-phase fluid, by mixing and stirring gas-liquid mixture received from gas-liquid suction piping (15) and liquid received from liquid suction piping (3).” See under novelty Iwata et al. teach  nano bubble generation method ( see description). 
Iwata et al. teach   that “ Nano bubble generator for generating nano bubble  ( i.e. assistant solution ) for storing and delivering bioactive substances such as vitamins e.g. vitamin C, vitamin B1, vitamin D, drugs e.g. fradiomycin, hydrocortisone, ethyl aminobenzoic acid, dibucaine hydrochloride, ginseng extract, and bupleurum root extract.” See use. 
Iwata et al. teach   that “ Nano bubble can be efficiently absorbed from the skin or numerous membrane, with the nano bubble. See advantage. 
prima facie obvious at the time the invention was made to combine the teaching of  the references to obtain the instant invention. Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). YAMAZAKI et al. teach stabilized nanobubbles for diagnostic and therapeutic application ( see title).  Iwata et al. teach   that “ Nano bubble generator for generating nano bubble  ( i.e. assistant solution ) for storing and delivering bioactive substances. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different compositions  in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Conclusion
19.      No claims are allowed.
20.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JANA A HINES/Primary Examiner, Art Unit 1645